Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
Preliminary amendments to the claims filed 10/17/2019 have been reviewed and accepted by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the wording is unclear as to which ingredients mentioned, the water, catalyst, anti-yellowing agent, PU glue, and the TPU foamed particles are part of the foaming substrate, and which ones are simply being put into the mixing bucket and mixed. There are multiple ways to interpret the claim that change the limitations. In the interest of compact prosecution, the claim will further be interpreted as requiring the water, catalyst, and anti-yellowing agent to be part of the foaming substrate, and requiring every part to be mixed.
Claims 3-5 and 8-15 are rejected by virtue of dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ding (CN205456415) in view of Watkins (US-20140275306), Yamade (US-20180368515), and Sommer (US-20160001476), using the attached original document and translation.
Regarding claim 1, Ding teaches:
Manufacturing processes for making lightweight composite soles (Page 1), comprising: 
a supercritical foaming step that adds a water dispersant (described below) and TPU particles sequentially into an autoclave, introduces gas into the autoclave to raise the internal pressure, stops passing the carbon dioxide and nitrogen gas (mentioned below) into the autoclave, blends a mixture in the autoclave by a blender, heats the autoclave and controls the internal temperature of the autoclave within a range from 100°C to 150°C for 1 to 2 hours, controls the saturation time of the TPU particles to be 1.5 to 3 hours, stops the blender and then opens a valve of the autoclave to relieve pressure, and finally produces TPU foamed particles with a specific gravity with a range from 0.1g/cm3 to 0.12g/cm3 (Pages 3-4), the specific values and ranges to be described in the combination below; 
a mixing step that mixes the TPU foamed particles with a PU glue to produce a viscous foaming substrate, and a portion of the PU glue covers the TPU foamed particles, surfaces of the TPU foamed particles do not touch one another (Pages 3-4); 
a clamping step that spreads a TPU film in a cavity of a shoe mold, fills a foaming shoe material into the cavity, and clamps the shoe mold after stacking the foaming shoe material on the TPU film (Pages 3-4); 
a baking step that places the clamped shoe mold into an oven; and a finished-product step that removes the shoe mold from the oven, opens the mold to have a composite sole covered with PU having the TPU foamed particles, and combined with the TPU film (Pages 3-4).

Ding does not teach:
adding a water dispersant into the autoclave,
introducing carbon dioxide and nitrogen gas into the autoclave until the internal pressure of the autoclave is 9~11MPa
controlling the internal temperature of the autoclave within a range from 100°C to 150°C for 1 to 2 hours, controlling the saturation time of the TPU particles to be 1.5 to 3 hours, and finally produces TPU foamed particles with a specific gravity with a range from 0.1g/cm3 to 0.12g/cm3, and
a baking step that places the clamped shoe mold into an oven at a temperature from 100°C to 140°C for 8 minutes to 13 minutes.

However, Watkins, in a similar field of endeavor, foamed sole production, teaches:
introducing carbon dioxide and nitrogen gas into the autoclave until the internal pressure of the autoclave is 9~11MPa ([0048] – [0050]), although the exact pressure is not defined, it is stated that supercritical carbon dioxide and/or nitrogen is used, which as stated has a pressure of above 7.38 MPa, which makes it close enough to the claimed range be obvious to one of ordinary skill in the art in the absence of unexpected results; and
a baking step that places the clamped shoe mold into an oven at a temperature from 100°C to 140°C for 8 minutes to 13 minutes ([0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the foaming step and baking of Ding to incorporate the teachings of Watkins and include specific gases at a particular pressure range and bake at a specific temperature. The purpose, as stated by Watkins, being that they are often used as a supercritical fluid in different processes ([0050]).

Ding in view of Watkins does not teach:
adding a water dispersant into the autoclave, and
controlling the internal temperature of the autoclave within a range from 100°C to 150°C for 1 to 2 hours, controlling the saturation time of the TPU particles to be 1.5 to 3 hours, and finally produces TPU foamed particles with a specific gravity with a range from 0.1g/cm3 to 0.12g/cm3.

However, Yamade, in a similar field of endeavor, foamed sole production, teaches:
adding a water dispersant into the autoclave ([0029]), and
controlling the internal temperature of the autoclave within a range from 100°C to 150°C, and finally produces TPU foamed particles with a specific gravity with a range from 0.1g/cm3 to 0.12g/cm3 ([0028], [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the foaming step of Ding in view of Watkins to incorporate the teachings of Yamade and add a water dispersant, and use a specific temperature to produce a particular specific gravity for the particles. The purpose, as stated by Yamade, being to obtain resin foam particles ([0049]).

Ding in view of Watkins and Yamade does not teach:
controlling the internal temperature of the autoclave for 1 to 2 hours, and controlling the saturation time of the TPU particles to be 1.5 to 3 hours.

However, Sommer, in a similar field of endeavor, foamed sole production, teaches:
controlling the internal temperature of the autoclave for 1 to 2 hours, controlling the saturation time of the TPU particles to be 1.5 to 3 hours ([0036]). Although these are not the exact same time ranges as claimed, they are overlapping.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the foaming step of Ding in view of Watkins and Yamade to incorporate the teachings of Sommer and specify the time the foaming step takes. The purpose, as stated by Sommer, being so that the compressed foam particles retain a smooth surface ([0036]).

Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ding (CN205456415) in view of Watkins (US-20140275306), Yamade (US-20180368515), and Sommer (US-20160001476), as applied to claim 1 above, and further in view of Takemura (U.S. Patent No. 6878753), using the attached original document and translation.
Regarding claim 2, Ding in view of Watkins, Yamade, and Sommer teaches the limitations of claim 1, which claim 2 depends on. Ding further teaches:
wherein the PU glue, the water, the catalyst, the anti-yellowing agent (described in the combination below), and the TPU foamed particles are put into a mixing bucket and blended and mixed with the foaming substrate in the mixing bucket (Page 4). Performing the mixing in a bucket over 3-5 seconds does not add any patentability to the claim, and Ding does not specify where the mixing takes place, so it would be obvious for the inventor to perform the mixing in whatever vessel and for however long is best suited to their needs in the absence of a showing of criticality of processing parameters for using a mixing bucket or for mixing for exactly 3-5 seconds.

If Applicant can establish a showing of criticality in the claimed pressure, the rejection will be withdrawn. See Ex parte Khusid, 174 USPQ 59 ("Where the principal difference between the claimed process and that taught by the reference is a temperature difference, it is incumbent upon Applicant to establish criticality of that difference"). This decision is clearly analogous to pressure differences and other process parameters. 

Ding in view of Watkins, Yamade, and Sommer does not teach:
wherein the foaming substrate used in the mixing step includes water, a catalyst, and an anti-yellowing agent, the PU glue, the water, the catalyst, the anti-yellowing agent, and the TPU foamed particles are blended and mixed with the foaming substrate.

However, Takemura, in a similar field of endeavor, a process for foaming a substrate, teaches:
wherein the foaming substrate used in the mixing step includes water, a catalyst (Col. 1, line 65 – Col. 2, line 10), and an anti-yellowing agent (Col. 4, lines 23-25), the PU glue, the water, the catalyst, the anti-yellowing agent, and the TPU foamed particles (From modified Ding above) are blended and mixed with the foaming substrate (Col. 4, lines 26-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the foaming substrate of Ding in view of Watkins, Yamade, and Sommer to incorporate the teachings of Takemura and include water, a catalyst, and an anti-yellowing agent. The purpose, as stated by Takemura, being maintaining the strength of a foam and reducing its weight (Col. 4, line 46).

Regarding claim 3, Modified Ding teaches the limitations of claim 2, which claim 3 depends on. Takemura further teaches:
wherein the foaming substrate is blended and mixed in the mixing bucket that is heated to a temperature of 30°C to 40°C (Col. 4, lines 26-42). 40°C overlaps with the range of 30°C to 40°C.

Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ding (CN205456415) in view of Watkins (US-20140275306), Yamade (US-20180368515), Sommer (US-20160001476), and Takemura (U.S. Patent No. 6878753), as applied to claim 3 above, and further in view of Villwock (US-20040112996), using the attached original document and translation.
Regarding claim 4, Modified Ding teaches the limitations of claim 3, which claim 4 depends on. Ding further teaches:
wherein the PU glue and the TPU foamed particles mixed in the mixing step have a mixing ratio of 7:3 (Page 4, paragraph 2).

Modified Ding does not explicitly teach:
wherein the viscosity of the PU glue is 2000~3500 mPa*s (at 25°C).

However, Villwock, in a similar field of endeavor, PU material production, teaches:
wherein the viscosity of the PU glue is 2000~3500 mPa*s (at 25°C) ([0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the foaming substrate of Modified Ding to incorporate the teachings of Villwock and specifically define the viscosity of the PU. The purpose, as stated by Villwock, being polyurethane foams generally have … a viscosity at 25.degree. C. generally in the range of 100 to 10,000 mPa-s ([0005]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ding (CN205456415) in view of Watkins (US-20140275306), Yamade (US-20180368515), Sommer (US-20160001476), Takemura (U.S. Patent No. 6878753), and Villwock (US-20040112996), as applied to claim 4 above, and further in view of Bobbett (US-20080282579), using the attached original document and translation.
Regarding claim 5, Modified Ding teaches the limitations of claim 4, which claim 5 depends on. Takemura further teaches:
wherein the catalyst is a polyurethane catalyst (Col. 3, lines 41-61), and the water has a content percentage of 0.1%~3% (Col. 3, line 66 – Col. 4, line 4), the catalyst has a content percentage of 0.8%~3% (Col. 3, lines 62-65).

Modified Ding does not teach:
the anti-yellowing agent is a ultraviolet absorber or an anti-UV stabilizer, and the anti-yellowing agent has a content percentage of 8%.

However, Bobbett, in a similar field of endeavor, sole production, teaches:
the anti-yellowing agent is a ultraviolet absorber or an anti-UV stabilizer ([0091]), and the anti-yellowing agent has a content percentage of 8%. The exact content percentage of an additive being added which is not specified by the art is not enough to give patentable weight to a claim in the absence of a showing of criticality of processing parameters, otherwise it is just an adjustable processing parameter that an inventor of ordinary skill in the art would adjust as necessary.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anti-yellowing agent of Modified Ding to incorporate the teachings of Bobbett and make it an anti-UV stabilizer. The purpose, as stated by Bobbett, being so that aromatic polyurethanes can be effectively used ([0091]).

If Applicant can establish a showing of criticality in the claimed pressure, the rejection will be withdrawn. See Ex parte Khusid, 174 USPQ 59 ("Where the principal difference between the claimed process and that taught by the reference is a temperature difference, it is incumbent upon Applicant to establish criticality of that difference"). This decision is clearly analogous to pressure differences and other process parameters. 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ding (CN205456415) in view of Watkins (US-20140275306), Yamade (US-20180368515), and Sommer (US-20160001476), as applied to claim 1 above, and further in view of Busbee (US-20190039310), using the attached original document and translation.
Regarding claim 6, Ding in view of Watkins, Yamade, and Sommer teaches the limitations of claim 1, which claim 6 depends on, but does not teach the water dispersant including a surfactant and an entrainer, however, Busbee, in a similar field of endeavor, foamed sole material production, teaches:
wherein the water dispersant includes water ([0109]), a surfactant ([0109]), and an entrainer ([0111]), the mass proportion of the water, the surfactant and the entrainer falls within a range of 1:0.03:0.015 to 1:0.008:0.04. The exact mass proportions of a water dispersant which is not specified by the art is not enough to give patentable weight to a claim in the absence of a showing of criticality of processing parameters, otherwise it is just an adjustable processing parameter that an inventor of ordinary skill in the art would adjust as necessary.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the water dispersant of Ding in view of Watkins, Yamade, and Sommer to incorporate the teachings of Busbee and have it include a surfactant and an entrainer. The purpose, as stated by Busbee, being to facilitate the introduction of gas into a fluid ([0214]).

If Applicant can establish a showing of criticality in the claimed pressure, the rejection will be withdrawn. See Ex parte Khusid, 174 USPQ 59 ("Where the principal difference between the claimed process and that taught by the reference is a temperature difference, it is incumbent upon Applicant to establish criticality of that difference"). This decision is clearly analogous to pressure differences and other process parameters. 

Regarding claim 7, Modified Ding teaches the limitations of claim 6, which claim 7 depends on. Busbee further teaches:
wherein the surfactant is one selected from the group consisting of sodium dodecyl sulfate ([0214]) and cetyltrimethylammonium bromide, and the entrainer is one selected from the group consisting of cyclopentane, n-butane ([0111]), ethanol, and acetone.

Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ding (CN205456415) in view of Watkins (US-20140275306), Yamade (US-20180368515), and Sommer (US-20160001476), as applied to claim 1 above, and further in view of some combination of Takemura (U.S. Patent No. 6878753), Villwock (US-20040112996), Bobbett (US-20080282579), and Busbee (US-20190039310), using the attached original document and translation.
Claims 8-11 are just claim 6 but dependent on claims 2-5, respectively, and claims 12-15 are claim 7 but dependent on claims 8-11, respectively. Because there is nothing that prevents the references above from being combined in any way needed, these claims are rejected based upon the rejections written above but with different dependencies.
Claim 8 is rejected by the rejection of claim 6 but dependent on claim 2 instead of claim 1.
Claim 9 is rejected by the rejection of claim 6 but dependent on claim 3 instead of claim 1.
Claim 10 is rejected by the rejection of claim 6 but dependent on claim 4 instead of claim 1.
Claim 11 is rejected by the rejection of claim 6 but dependent on claim 5 instead of claim 1.
Claim 12 is rejected by the rejection of claim 7 but dependent on claim 8 instead of claim 6.
Claim 13 is rejected by the rejection of claim 7 but dependent on claim 9 instead of claim 6.
Claim 14 is rejected by the rejection of claim 7 but dependent on claim 10 instead of claim 6.
Claim 15 is rejected by the rejection of claim 7 but dependent on claim 11 instead of claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748